Citation Nr: 1810577	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1991 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

The Veteran's sleep apnea manifested in service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sleep apnea.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea.

Nevertheless, in his February 2013 notice of disagreement, the Veteran that he was awakened due to snoring, which he did not experience prior to his military service, and he believed it was normal due to not having a proper amount of time to sleep.  In July 2014, the Veteran also reported having heavy snoring and waking in the night because he felt he could not catch his breath in service.  

During the November 2017 hearing, the Veteran testified that he first noticed breathing issues during his sleep on the ship of his first duty station in 1992.  He stated that his shipmates would check on him to determine if he was okay because he would stop breathing while sleeping.  He also recalled that his trouble sleeping would cause him to fall asleep on duty.  

With regard to the lay statements that the Veteran had sleep apnea symptoms in service and since that time, the Board notes that laypersons are competent and credible to report the observable symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is also no reason to doubt the credibility of these lay statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Indeed, these statements have been consistent throughout the appeal period.

Following his military service, the Veteran underwent a private sleep study in March 2011.  The impression was moderate obstructive sleep apnea in a patient with symptoms suggestive of sleep disordered breathing, tobacco use, hypertension, and diabetes mellitus.  The use of a continuous positive airway pressure (CPAP) was recommended.  

In an October 2017 medical opinion, a sleep specialist found it to be more likely than not that the Veteran's sleep apnea began in service.  She explained that sleep apnea develops over many years over the course of an individual's adulthood and indicated that it "takes many years to develop obstructive sleep apnea."  The specialist also state that a diagnosis of sleep apnea requires a sleep study, which usually requires a doctor's order, and noted that the Veteran had symptoms of sleep apnea for many years before his doctor recognized them and referred the Veteran for a sleep study evaluation.  

The October 2017 sleep specialist reviewed the Veteran's service treatment records and based her opinion on the characteristics documented in his March 2011 sleep study and his medical history.  She noted that, while the Veteran did not undergo a sleep study during active duty, he experienced the symptoms of sleep apnea on active duty, including developing medical disorders and abnormalities that are known to be caused by and exacerbated by untreated obstructive sleep apnea, which provides medical evidence of underlying, undiagnosed, and untreated obstructive sleep apnea.  She cited the Veteran's history of migraines that he began experiencing in service for which he is also service-connected and stated "untreated sleep apnea causes more frequent and more severe headaches."  The October 2017 sleep specialist also discussed other medical disorders caused by Veteran's sleep apnea, including hypertension, diabetes, gastroesophageal reflux disease (GERD), erectile dysfunction, and difficulty with weight maintenance.  
 
The Veteran has also submitted medical literature indicating that other physical disorders, such as weight gain and hypertension, result from sleep apnea, rather than cause it.  

The Board further notes that there is no other medical opinion weighing against the claim.

Based on the foregoing, the Board finds that the Veteran's sleep apnea manifested in service and was ultimately diagnosed years later.  This finding is supported by the credible lay statements and the private medical opinion.  Accordingly, the Board concludes that service connection is warranted for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


